CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Exhibit 10.3

COVENANT NOT TO COMPETE

THIS COVENANT NOT TO COMPETE (this “Agreement”) is made and effective as of the
Closing of the Agreement and Plan of Reorganization between (*NAME
CONFIDENTIAL*) and VCG Holding Corp. and (*NAME CONFIDENTIAL*), between (*NAME
CONFIDENTIAL*) a resident of the State of (*STATE CONFIDENTIAL*) (“Prior
Employee”), and VCG Holding Corp., a Colorado corporation, and (*NAME
CONFIDENTIAL*), a (*STATE CONFIDENTIAL*) limited liability company
(“collectively Employer”).

W I T N E S S E T H:

WHEREAS, all of the shares of common stock of (*NAME CONFIDENTIAL*), Inc., a
(*STATE CONFIDENTIAL *) corporation (*NAME CONFIDENTIAL*) and (*NAME
CONFIDENTIAL*)(“Controlling Shareholder”) are to be acquired by Employer
pursuant to a certain Agreement and Plan of Reorganization and Agreement of
Merger(the “Merger Agreements”); and

WHEREAS, (*NAME CONFIDENTIAL*) thereafter will become wholly owned by Employer
and will continue to conduct its respective business in the same manner as such
business has been conducted by (*NAME CONFIDENTIAL*) prior to the acquisition;
and

WHEREAS, Prior Employee has been a consultant to (*NAME CONFIDENTIAL*) and has
intimate knowledge of its business practices, which, if exploited by Prior
Employee in contravention of this Agreement, would seriously, adversely and
irreparably affect the interests of Employer and (*NAME CONFIDENTIAL*) and the
ability of (*NAME CONFIDENTIAL*) to continue the business previously conducted
by it; and

WHEREAS, to induce Employer to make such cash payment to Prior Employee, Prior
Employee has agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the above premises, the mutual promises and
covenants of the parties hereto set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Prior Employee and Employer, intending to be legally bound, agree as follows:

1. Definitions. As used herein, the following terms shall have the following
meanings unless the context otherwise requires:

a. “Area” shall mean a radius of twenty-five (25) miles from (*ADDRESS
CONFIDENTIAL*), (*STATE AND ZIP CODE CONFIDENTIAL*).

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/CNTC (*NAME CONFIDENTIAL*).doc

MAG - V. 8 FINAL

2/9/08



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

b. “Business” shall mean the operations of (*NAME CONFIDENTIAL*) as conducted as
of the Closing Date.

c. “Competing Business” shall mean any business organization of whatever form
engaged, either Directly or Indirectly, in any adult entertainment or any
business or enterprise which is the same as, or substantially the same as,
(*NAME CONFIDENTIAL*) (a sexually oriented business which features erotic female
striptease) and/or which uses the name (*NAME CONFIDENTIAL*) or any name which
is substantially similar, using the name (*NAME CONFIDENTIAL*)or (*NAME
CONFIDENTIAL*) in its name, excluding, however, the (*NAME CONFIDENTIAL*)
located at (*ADDRESS CONFIDENTIAL*) (*STATE CONFIDENTIAL*) (also referenced as
(*ADDRESS CONFIDENTIAL*), or any other such business currently owned or
controlled, directly or indirectly, by the Controlling Shareholder, or in which
Controlling Shareholder is an shareholder , member partner officer or director
including (*NAME CONFIDENTIAL*), (*NAME CONFIDENTIAL*). (*NAME CONFIDENTIAL*),
(*NAME CONFIDENTIAL*). (Technology), (NAME CONFIDENTIAL*)., (*NAME
CONFIDENTIAL*), (*NAME CONFIDENTIAL*), (*NAME CONFIDENTIAL*),(*NAME
CONFIDENTIAL*)” plus any new or future adult entertainment facilities, or adult
cabarets, that are subsequently opened and owned or controlled by Controlling
Shareholder, operated primarily for the Hispanic community and market wherein at
least 80% of the language and music is Spanish and 80% of the, employees and
contracting employees are primarily of Latin descent .It shall also not include
any other bar, nightclub, and/or restaurant not featuring erotic female
striptease including a country and western club, dance hall, dance club, sports
bar “Hooter’s type establishment, (*NAME CONFIDENTIAL*), (*NAME CONFIDENTIAL*),
(*NAME CONFIDENTIAL*) (*NAME CONFIDENTIAL), and (*NAME CONFIDENTIAL*) provided,
however, none of the SOB businesses may be moved from its current locations to a
location which is within the Area without the written consent of the Employer,
further provided, however, (*NAME CONFIDENTIAL*) (*STATE CONFIDENTIAL*) which
may be moved within 1,000 feet of its current location, and (*NAME
CONFIDENTIAL*) which may move unrestricted and the (*STATE CONFIDENTIAL*) (*NAME
CONFIDENTIAL*) may move to any location in (*STATE CONFIDENTIAL*).

d. “Directly or Indirectly” shall mean (i) acting as an agent, representative,
officer, director, independent contractor or Prior Employee of a Competing
Business; (ii) participating in any such Competing Business as an owner,
partner, limited partner, joint venturer, creditor or shareholder (except as a
shareholder holding less than five percent (5%) interest in a corporation whose
shares are actively traded on a regional or national securities exchange or in
the over-the-counter market); and (iii) communicating to any such Competing
Business the names or addresses or any other information concerning any past,
present, or identified prospective client or customer of (*NAME CONFIDENTIAL*)
or an entity having title to the goodwill of (*NAME CONFIDENTIAL*). Nothing
herein shall prevent Prior Employee from acting as consultant or landlord to
Employer.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

e. “Restricted Period” shall mean the period commencing with the Closing Date
and ending on the fifth (5th) anniversary thereof.

f. “Confidential Information” shall include any and all information related to
the purpose and business of (*NAME CONFIDENTIAL*) which is proprietary and not
general public knowledge, specifically including (but without limiting the
generality of the foregoing) any financial statements, appraisals, analysis
data, cost analyses or strategies, clients, customer lists, suppliers, the sales
price of (*NAME CONFIDENTIAL*) paid by Employer, or any other matters regarding
(*NAME CONFIDENTIAL*). Information that is orally disclosed will be considered
“Confidential Information” if Employer indicates to Prior Employee at the time
of disclosure the confidential or proprietary nature of the information and
provides a written summary of such information to Prior Employee within ten
(10) days after the initial oral disclosure thereof. Any technical or business
information of a third-person furnished or disclosed shall be deemed
“Confidential Information” of (*NAME CONFIDENTIAL*) unless otherwise
specifically indicated in writing to the contrary. “Confidential Information”
shall not include or prevent the use of the general business acumen, expertise
and knowledge of Controlling Shareholder or Prior Employee developed over twenty
three plus years of experience running adult entertainment establishments.

2. Agreement Not to Compete. Unless otherwise consented to in writing by
Employer, Prior Employee agrees that during the Restricted Period, he will not,
within the Area, either Directly or Indirectly, on his own behalf or in the
service or on behalf of others, engage in any Competing Business or provide
managerial, supervisory, administrative, financial or consulting services or
assistance to, or own a beneficial interest (except as a shareholder holding
less than five percent (5%) interest in a corporation whose shares are actively
traded on a regional or national securities exchange or in the over-the-counter
market) in any Competing Business.

3. Agreement Not to Solicit Employees. Although Prior Employee has no ownership
interest in (*NAME CONFIDENTIAL*), Prior Employee agrees that during the period
commencing with the Closing Date and ending on the eighteenth (18th) month
anniversary thereof, he will not, without the prior written consent of Employer,
either directly or indirectly, on his own behalf or via sendee or on behalf of
others, solicit, divert, or hire away, or attempt to solicit, divert, or hire
away from the employment of (*NAME CONFIDENTIAL*) or any of its subsidiaries,
managers, floormen, and D.J.’s employed by (*NAME CONFIDENTIAL*) or any of its
subsidiaries, whether or not such employee is a full-time employee or temporary
employee, whether or not such employment is pursuant to a written agreement,
whether or not such employment is for a determined period or is at will, and
whether or not such employee has voluntarily terminated their employment. As to
other employees, the Prior Employee agrees to the same restrictions as stated
above but for a period of only six (6) months from the anniversary of the
Closing, provided, however, this provision shall not apply to cleaning crews or
members of the cleaning staff. Further, Prior Employee agrees that he will not,
without the prior written consent of Employer, solicit, either directly or
indirectly, on his own behalf or in the service or on behalf of others, to hire,
contract or attempt to hire or

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

contract any entertainers who have performed at (*NAME CONFIDENTIAL*) during the
preceding six (6) months prior to the Closing Date until the end of the period
commencing with the Closing Date and ending on the eighteenth (18th) month
anniversary thereof.

4. Confidentiality. Prior Employee agrees to hold all Confidential Information
of (*NAME CONFIDENTIAL*) in confidence for so long as (*NAME CONFIDENTIAL*)
treats such information as confidential or proprietary, unless otherwise agreed
to in writing by the Employer. During such period Prior Employee will use such
information solely for the purposes set forth in this Agreement unless otherwise
agreed to in writing by Employer. Prior Employee agrees not to copy such
Confidential Information of (*NAME CONFIDENTIAL*) unless otherwise agreed to in
writing by the Employer. Prior Employee agrees that he shall not make disclosure
of any such Confidential Information to anyone (including subcontractors) except
accounting, business, financial and legal advisors of the Employer to whom
disclosure is necessary for the purpose set forth above. Prior Employee shall
appropriately notify such advisors that the disclosure is made in confidence and
shall be kept in confidence in accordance with this Agreement. The obligations
set forth in this Agreement shall be satisfied by Prior Employee through the
exercise of the same degree of care used to restrict disclosure and use of its
own Confidential Information. Nothing herein will prevent disclosure of
Confidential Information if compelled by Court Order or Subpoena.

5. Remedies.

a. Prior Employee acknowledges and agrees that, by virtue of his relationship
with (*NAME CONFIDENTIAL*), great loss and irreparable damage would be suffered
by Employer, including, without limitation, damage to the goodwill and
proprietary interests of Employer, if Prior Employee should breach or violate
any of the terms or provisions of the covenants and agreements set forth in
Sections 2, 3 and/or 4 hereof. Prior Employee further acknowledges that Prior
Employee has examined in detail such restrictive covenants and agreements and
agrees that the restraints imposed thereby on Prior Employee are reasonable in
the sense that they are no greater than are necessary to protect the goodwill of
(*NAME CONFIDENTIAL*) invested in by Employer pursuant to the Merger Agreements
and to protect Employer in its legitimate business interests, and the
restrictive covenants and agreements are reasonable in the sense that they are
not unduly harsh or oppressive.

b. The parties acknowledge and agree that any breach of Sections 2, 3 and/or 4
of this Agreement by Prior Employee would result in irreparable injury to
Employer, and therefore Prior Employee agrees and consents that Employer shall
be entitled to a temporary restraining order and a permanent injunction to
prevent a breach or contemplated breach of any of the covenants or agreements of
Prior Employee contained herein.

c. In addition, Employer shall be entitled, upon any breach of Sections 2, 3
and/or 4 of this Agreement by Prior Employee, to demand an accounting

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

and repayment of all profits and other monetary compensation realized by Prior
Employee, directly or through any Competing Business controlled by Prior
Employee, as a result of any such breach.

d. The rights of Employer under this Section 5 shall not be in limitation or in
lieu of any and all other remedies that may be available to Employer at law or
in equity. The existence of any claim, demand, action or cause of action against
Prior Employee, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of any then valid covenants
or agreements herein.

6. Severability. Prior Employee agrees that the covenants and agreements
contained in Sections 2, 3, 4 and 5 of this Agreement are of the essence of this
Agreement; that Prior Employee has received good, adequate and valuable
consideration for each of such covenants; that each of such covenants is
reasonable and necessary to protect and preserve the interests and properties of
Employer; that (*NAME CONFIDENTIAL*) and its subsidiaries are engaged in the
Business through the Area: that irreparable loss and damage will be suffered by
Employer should Prior Employee breach any of such covenants and agreements; that
each of such covenants and agreements is separate, distinct and severable not
only from the other of such covenants and agreements but also from other and
remaining provisions of this Agreement; and, that the invalidity or
unenforceability of any such covenant or agreement shall not affect the validity
or enforceability of any other such covenants or agreements or any other
provision or provisions of this Agreement unless expressly stated herein.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between such provision
and any applicable law or public policy, such provision shall be redrawn by such
court to the extent required to make such provision consistent with, and valid
and enforceable under, such law or public policy, and as redrawn may be enforced
against Prior Employee.

7. Tolling. In the event that Prior Employee should breach any or all of the
covenants set forth in Sections 2, 3 and/or 4 hereof, the running of the period
of the restrictions set forth in such section or sections breached shall be
tolled during the continuation(s) of any breach or breaches by Prior Employee,
and the running of the period of such restrictions shall commence or commence
again only upon compliance by Prior Employee with the terms of the applicable
section or sections breached.

8. Consideration. In consideration for Prior Employee’s compliance with his
obligations under this Agreement, Prior Employee shall receive from Employer the
sum of Five Thousand ($5,000.00) Dollars in cash on the Closing Date. Further,
Prior Employee acknowledges and agrees that the terms of this Agreement
contained herein are reasonable in light of the good, adequate and valuable
consideration which Prior Employee shall receive pursuant to the Merger
Agreements.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

9. Waiver. The waiver by either party of any breach of this Agreement by the
other party shall not be effective unless in writing, and no such waiver shall
operate or be construed as the waiver of the same or another breach on a
subsequent occasion.

10. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by, and construed in accordance with, the laws of the State of
(*STATE CONFIDENTIAL*), without regard to the conflicts of laws provisions
thereof.

11. Amendment. No amendment or modification of this Agreement shall be valid or
binding upon Employer or Prior Employee unless made in writing and signed by the
parties hereto.

12. Captions and Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Agreement and shall not be used
in construing it.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have duly been given if delivered or
if mailed, by United States certified or registered mail, prepaid to the party
to which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

a.

  If to Prior Employee:       (*NAME AND ADDRESS CONFIDENTIAL*)   With a copy
to:       (*NAME AND ADDRESS CONFIDENTIAL*)

b.      

  If to Employer:      

Troy Lowrie

Brent Lewis

VCG Holding Corp.

390 Union Blvd., Suite 540

Lakewood, CO 80228

  With a copy to:  

VCG Holding Company

Attn: Mike Ocello

390 Union Blvd., Suite 540

Lakewood, CO 80228

   

Martin A. Grusin

780 Ridge Lake Boulevard

Suite 202

Memphis, TN 38120

Facsimile: (901) 682-3590

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Notices delivered in person shall be effective on the date of actual delivery.
Notices delivered by mail as aforesaid shall be effective upon actual receipt.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed original, but all of which together shall
constitute one and the same instrument.

15. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to its subject matter and any and all
prior agreements, understandings or representations with respect to the subject
matter hereof are terminated and canceled in their entirety and are of no
further force or effect, but specifically excluding the Merger Agreements and
the agreements, documents and instruments provided for therein.

16. (*NAME CONFIDENTIAL*) This Agreement does not give Employer any legal
ownership of or right to use the trade name or service mark (*NAME
CONFIDENTIAL*) except to prevent use of same by Controlling Shareholder in the
Area under the express terms of this Covenant. All parties hereto recognize
Employer obtained the non exclusive rights of (*NAME CONFIDENTIAL*) through “
the Merger Agreements” to use (*NAME CONFIDENTIAL*) solely at (*ADDRESS
CONFIDENTIAL*) (*STATE CONFIDENTIAL*) and such right to use said name at its
current location shall continue for as long as the Employer shall operate the
business at the current location, provided however, said right shall terminate
in 2033 pursuant to one certain Trademark License Agreement effective August 1,
2003

IN WITNESS WHEREOF, Prior Employee and Employer have each executed and delivered
this Agreement as of the date first written above.

 

\s\(*NAME CONFIDENTIAL*)

(*NAME CONFIDENTIAL*) Prior Employee VCG HOLDING CORP. A Colorado corporation

By:

 

\s\Michael L. Ocello

Title:

  President (*NAME CONFIDENTIAL*) A (*STATE CONFIDENTIAL*) limited liability
company

By:

 

\s\Michael L. Ocello

Title:

  V. President

 

7